Name: COMMISSION REGULATION (EEC) No 2884/93 of 20 October 1993 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy;  trade policy
 Date Published: nan

 21 . 10 . 93 Official Journal of the European Communities No L 262/59 COMMISSION REGULATION (EEC) No 2884/93 of 20 October 1993 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Articles 9 (2) and 13 (6) thereof, Whereas Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special rules for the application of the system of import - and export licences for cereals and rice (3), as last amended by Regulation (EEC) 2565/93 (4), introduced a period of reflection of three days before the actual issue of export licences with advance fixing of the refund for cereal-based compound feedingstuffs ; whereas the purpose of this time limit was to prevent licences being issued for excessive quantities ; whereas this risk also exists for exports of malt ; whereas, as a result, this measure should be extended again to that product ; whereas, consequently, Regulation (EEC) No 891 /89 should be amended ; whereas the impact of this amend ­ ment should be restricted to applications for export licences submitted prior to 1 January 1994 ; Article 1 The following is hereby added to Article 9 (3) of Regula ­ tion (EEC) No 891 /89 : 'The previous paragraph shall also apply to export licences for products falling within CN codes ex 1107 10 and ex 1107 20 where the applications for licences are submitted prior to 1 January 1994.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 October 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 94, 7. 4. 1989, p. 13. (4) OJ No L 235, 18 . 9 . 1993, p. 23.